1
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.       Claims 1-7 are allowed.
4.     The following is an examiner’s statement of reasons for allowance:.
          Claims 1-7 are allowed  because of the inclusion of the limitations:
         a reading unit disposed in an upper portion of the housing, 
             the reading unit including: 
                a reading section that reads an original sheet; 
                a guide member that guides the original sheet; and 
                an aperture through which the original sheet that has been read by the reading section passes, and 
               by being rotated relative to the housing, the guide member being switched between a first position in which the aperture is exposed and the original sheet is to be guided and a second position in which the aperture is covered.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0051914 discloses facsimile  (10) having document guides (4,5).

    PNG
    media_image1.png
    873
    743
    media_image1.png
    Greyscale


         Upper guide (1108) does not read on the claim limitation :
               an aperture through which the original sheet that has been read by the reading section passes, and 
               by being rotated relative to the housing, the guide member being switched between a first position in which the aperture is exposed and the original sheet is to be guided and a second position in which the aperture is covered.  


    PNG
    media_image2.png
    753
    891
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    682
    899
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    84
    345
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    706
    937
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    344
    353
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    706
    937
    media_image7.png
    Greyscale






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853